United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40696
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRYAN GENE BERRYMAN,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 1:03-CR-143-ALL-MAC
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Bryan Gene Berryman pleaded guilty pursuant to a written

plea agreement to receipt of child pornography.   He was sentenced

to 57 months of imprisonment, three years of supervised release,

and a $100 special assessment.

     Berryman argues for the first time on appeal that the

district court erred in enhancing his sentence based on facts

that were not found by a jury or admitted by Berryman.      He

contends that, in light of the Supreme Court’s decision in


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40696
                               -2-

Blakely v. Washington, 124 S. Ct. 2531 (2004), such enhancements

violate the Fifth and Sixth Amendments.   As Berryman

acknowledges, this issue is foreclosed.     See United States v.

Pineiro, 377 F.3d 464, 473 (5th Cir. 2004), petition for cert.

filed (U.S. July 14, 2004) (No. 04-5263).

     AFFIRMED.